Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-33 are pending in this application, which is a 371 of PCT/US2019/026814.
	The preliminary amendment dated 01/14/2022 amending claims 1, 7, 14, 16, 24 has been entered.

Election/Restrictions
Applicant's election with traverse of claims 1-13 in the reply filed on 01/14/2022 is acknowledged.  The traversal is on the ground(s) that each of the groups requires a bifunctional electrocatalyst of phosphides on a substrate.  This is not found persuasive because Wang teaches an electrocatalyst of phosphides on a substrate (p.1 lines 9-18, p.2 lines 19-20, p.3 lines 13-16).
The requirement is still deemed proper and is therefore made FINAL.
	Claims 14-24 are withdrawn from consideration as being directed to a nonelected invention.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	It is noted that the claimed invention is directed solely to a method.  The examiner suggests amending the title to reflect same.
Claim Interpretation
	Claim 8 is dependent on claim 7.  In light of the amendment to claim 7, the examiner questions whether claim 8 should be dependent on claim 1.

Claim Objections
Claim 5 is objected to because of the following informalities listed below.  Appropriate correction is required.
In claim 5 line 3, the term should be “1 hour”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2 line 1, the term “primarily” is deemed vague and confusing as to how it further limits the claim.  The examiner suggests its deletion.
	In claim 3, the phrase “wherein the metallic phosphides greater than or equal to about 12.5% weight percent dinickel phosphide … and greater than or equal to about 87.5% weight percentage iron phosphide” is deemed vague and confusing.  The examiner questions whether 
	In claim 6 line 3, the phrase “comprised or consists essentially of” is deemed confusing.
In claim 11 line 1, the term “high porosity” is deemed a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In claim 13 lines 1-2, the term “good performance” is deemed a relative term which renders the claim indefinite. The term “good” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (Nanotechnology article) in view of Malecki et al. (2010/0221424) and Sun et al. (Advanced Energy Materials article) and Sun (2018/0023199) (filing date of July 15, 2017).
	Yang discloses a method of forming an efficient bifunctional electrocatalyst for water splitting using cobalt phosphide (title) in which the catalyst is made by oxygen evolution redaction and hydrogen evolution reaction (p.1 cols.1-2).  Yang also teaches heating and cooling (p.2 col.1).  However, the reference fails to teach immersing in an iron nitrate.
	Malecki teaches of coating a catalyst on a substrate by immersing the substrate in a metal salt solution such as iron nitrate (0050).  It would have been obvious to utilize immersion in iron nitrate in the process of Wang with the expectation of success because Malecki teaches of coating a catalyst by immersion.
	In addition, the reference fails to teach thermal phosphidation using a phosphorus powder.  Sun teaches of producing transition metal phosphides (title) for electrocatalytic water splitting (p.1 col.2) in which phosphorus precursor is mixed with metal nitrate through a phosphidation process (p.3 col.2).  Specifically, cobalt phosphides having various structures including nanostructures including nanowire and nanorods were utilized (p.7 col.1).  It would have been obvious to utilize phosphidation in Yang with the expectation of success because Sun teaches of using thermal phosphidation for water splitting.
	Additionally, the reference fails to teach a metallic foam.  Sun’199 teaches catalysts that include a metal component and a non-metal component in which a nickel foam is utilized (0130).  To utilize a nickel foam would have been obvious depending on the desired final product because Sun teaches using nickel foam as the substrate for a catalyst. 

	
	Regarding claim 2, Sun teaches iron phosphide and nickel phosphide (p.6 cols.1-2).
	Regarding claim 3, the applicant requires specific percentages.  Sun teaches iron phosphide and nickel phosphide (p.6 cols.1-2).  To utilize specific percentages would have been obvious in the absence of a showing of unexpected results.
Regarding claim 4, Sun teaches a phosphidation temperature of 150-550oC (p.3 col.2).
	Regarding claim 5, the applicant requires a specific time.  Sun teaches a phosphidation process (p.3 col.2) which inherently has some time.  To utilize the claimed time would have been obvious in the absence of a showing of unexpected results.
	Regarding claim 6, Sun teaches iron phosphide and nickel phosphide (p.6 cols.1-2) and Sun’199 teaches nickel foam (0130).
	Regarding claim 7, Yang teaches a carbon cloth (p.2 col.1).
	Regarding claim 8, Sun’199 teaches nickel foam (0130).
	Regarding claim 9, Sun teaches argon (p.3 col.2) and red phosphorus (p.5 col.2).
	Regarding claim 10, Sun teaches CVD (p.4 col.2).
	Regarding claim 11, Sun’199 teaches an open porosity for the electrocatalyst (0186).
Regarding claim 12, Yang teaches alkaline water (p.2 col.1).
Regarding claim 13, Yang teaches at least 100 mA/cm2 (p.3 and Figure 2).



Sasikala et al. (Energy Conversion Management article) teaches of forming a bifunctional electrocatalyst by oxygen reduction reaction.
Zhang et al. (Journal of Materials Chemistry A article) teaches using selective phosphidation for the hydrogen evolution electrocatalysts to produce Co phosphide catalysts.
Wang et al. (2018/0305827) teaches of forming a bifunctional electrochemical catalyst for water splitting using hydrogen evolution reaction and oxygen evolution reaction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        02/17/2022